Citation Nr: 1033280	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from September 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a May 2008 hearing before a Decision 
Review Officer of the RO.  A transcript of that hearing is on 
file.  

In July 2010, without any explanation, the Veteran failed to 
appear at a scheduled hearing before a Veterans Law Judge sitting 
at the RO.  Without good cause shown for the failure to appear, 
the request for the hearing is deemed withdrawn.  38 C.F.R. § 
20.704(d).  


FINDINGS OF FACT

The Veteran's current hepatitis B is the result of the 
intentional use of intravenous drugs during or after his military 
service and hepatitis B is not shown to have manifested either 
during or until years after his active service.  


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated during active 
service nor did it manifest to a degree of ten percent of more 
within one year of discharge from active service.  38 U.S.C.A. 
§§ 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-
adjudication VCAA notice by letter, dated in March 2007.  He was 
notified of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, disease, or 
event causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury, disease, or event causing an 
injury or disease during service.  He was also notified that VA 
would obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records on 
his behalf.  He was also informed of how VA determined effective 
dates and disability ratings. 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The Veteran's service treatment records as well as 
available private and available VA treatment records are 
associated with the claim files.  He testified in support of his 
claim at a May 2008 RO hearing but did not appear at a scheduled 
travel Board hearing in July 2010 to offer additional testimony.  

In an April 2007 letter the RO informed the Veteran that a 
particular medical facility, identified in the letter, required 
monetary reimbursement prior to submitting requested private 
clinical records.  The Veteran was informed that, by law, VA was 
not allowed to pay a fee for this and, so, if the Veteran wanted 
those records considered in his appeal he was to obtain them and 
submit them to VA.  However, those records were never received 
from the Veteran, or directly from that private medical facility. 

In June 2007 the RO made a formal finding as to the 
unavailability of treatment records from the Milwaukee VA Medical 
Center from 1971 to May 29, 2993, and from August 3, 1993, to the 
present; although records from May 29, 1973, to August 3, 1993, 
were on file.  The steps taken to obtain the records were set 
forth.  

Also, the Veteran was afforded two VA examinations for the 
purpose of determining the nature and likely etiology of his 
hepatitis B.  He has not identified any additionally available 
evidence for consideration in his appeal.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The service treatment records are negative for hepatitis B but do 
reflect treatment on one occasion for a sexually transmitted 
disease. 

A December 9, 1991, clinical record from Mt. Sinai reflects that 
the Veteran had a history of hepatitis B.  

Private clinical records show that in February 2002 it was 
reported that the Veteran had a history of distant IV 
(intravenous) drug abuse but none recently.  In May 2003 the 
Veteran denied using recreational drugs.  Clinical records from 
Community Health Care show that in July 2003 the Veteran reported 
having "quit using drugs in 1986."  

VA outpatient treatment (VAOPT) records show that in May 1993 it 
was noted that the Veteran was an IV drug abuser and that he had 
an abscess on his left arm.  Another record in May 1993 noted 
that he had had the abscess and cellulitis for 2 days secondary 
to IV cocaine use.  In June 1993 he refused admission for 
treatment of "IVDA" and the abscess.  A February 2004 VAOPT 
record shows that the Veteran had a distant history of illegal 
drug use, including IV drug abuse.  

On VA psychiatric examination in July 2004 it was noted that the 
Veteran's responses during the history taking part of the 
examination were often times vague and lacked detail or 
specificity.  He had been stationed in the Panama Canal Zone for 
17 months.  He acknowledged that while in the Panama Canal Zone 
he had used drugs and had continued using drugs, including IV use 
of cocaine and heroin, until approximately 1986.  

In January 2004 the Veteran filed an initial claim for VA pension 
benefits (which were granted by an August 2004 rating decision) 
but he did not report having hepatitis as a debilitating disease.  

In a March 2007 statement the Veteran reported having been 
treated by VA in the mid-1980s for hepatitis B. 

A January 2007 VAOPT record shows that the Veteran was aware of 
having been diagnosed with hepatitis B for about 10 years.  

The Veteran's claim for service connection for hepatitis B was 
received in January 2007. 

On VA examination in July 2007 the Veteran's claim file was 
reviewed.  It was reported that the onset of the Veteran's 
hepatitis B was in 2007.  He did not know when he had the onset 
of symptoms of hepatitis B and did not now have any symptoms.  
Rather, hepatitis B was discovered on a routine blood testing in 
January 2007. He had no record of abnormal liver tests prior to 
2006.  He had had immunizations during active service.  He had 
had more than 30 sexual partners. He had had multiple blood 
transfusions after a motor vehicle accident in 2006.  He had had 
2 to 4 alcoholic drinks per day since his military service but 
was now only had 1 to 2 such drinks daily.  He had not had any 
incapacitating episodes in the last 12 months and there was no 
evidence of malnutrition.  An examination of his abdomen was 
normal and there was no evidence of portal hypertension or other 
signs of liver disease on examination.  The diagnosis was 
hepatitis B, stable but of unknown etiology.  With respect to 
whether his hepatitis B was due to the use of vaccination guns 
during service it was opined that it was less likely as not that 
the Veteran's hepatitis B was due to vaccination guns during 
service and more likely due to either blood transfusions or 
having multiple sexual partners.  Moreover, the most likely 
factor was his past blood transfusions, with it being less likely 
due to multiple sexual partners, and very unlikely due to 
inservice immunizations. 

At a hearing May 2008 before a VA Decision Review Officer the 
Veteran testified that he had never had any blood transfusions.  
He had had only one sexual partner and that partner had not been 
a drug user or been involved in any risky type of behavior.  He 
had had inoculations during service at which times an air gun had 
been used.  Page 1 of the transcript of that hearing.  He had no 
other risk factors for the development of hepatitis.  He had only 
abused drugs on one occasion and he thought that it had been in 
1979 or 1980.  He had never shared any needles with anyone.  He 
had been diagnosed with hepatitis by VA sometime from 1975 to 
1978.  Page 2 of the transcript.  He had contacted the Milwaukee 
County General Hospital and they had no records of his being seen 
for hepatitis B.  He had contacted all of the hospitals in 
Milwaukee County.  As to the history recorded by a VA examiner 
that the Veteran had had a blood transfusion, the examiner had 
asked if the Veteran had ever had a blood transfusion and the 
Veteran had replied that he had been in an automobile accident in 
which he had lost a lot of blood.  He further testified that he 
had been treated for injuries sustained in the automobile 
accident but when he awoke he was not "hooked up to anything" 
and a blood transfusion was not in his medical records, nor was 
he billed for a blood transfusion.  Also, the service 
representative stated that by the time of that accident, in 2006, 
medical facilities screened any blood products pretty well before 
any transfusion.  The Veteran further testified that he may have 
told the VA examiner that he had had sex with one girl maybe 30 
times.  Page 3 of the transcript.  It was agreed that a review of 
the records would be conducted to obtain another medical opinion.  
Page 4 of the transcript.  

In May 2008 the Veteran's claim file was reviewed by a VA 
physician.  The results of the 2007 VA examination and the 
Veteran's testimony at the 2008 hearing were summarized.  
Specifically, the Veteran stated at the hearing that he had had 
sex with only one woman but 30 times, and that he had not had any 
blood transfusions in 2006.  Also, research of various medical 
texts and information furnished the RO indicated that effective 
screening for HBV antigens had been in place for a number of 
years and had greatly reduced the transmission of infection by 
transfusion.  Also, he had been diagnosed with hepatitis B prior 
to 2006 and records as early as 1991 noted that he had a history 
of hepatitis B.  The Veteran believed that he was told of the 
presence of hepatitis B in the 1980s.  What had not been 
addressed was the possible role of the Veteran's intravenous drug 
use might have played in the subsequent development of hepatitis 
B.  Medical records in the file indicated intravenous drug abuse 
with various dates.  

It was noted that an emergency room record of December 8, 1991, 
from Sinai Hospital in Milwaukee reported that the Veteran had a 
history of hepatitis B.  A May 29, 1993, VA emergency room report 
indicated "left arm abscess and cellulitis x 2 days secondary to 
IV cocaine use."  A June 3, 1993, VA surgical clinic record 
noted that the Veteran had refused admission for definitive 
treatment of "IVDA" antecubital abscess and it was noted that 
"IVDA" was a standard abbreviation for "IV Drug Abuse."  A 
February 19, 2002, emergency room report from Wausau, Wisconsin, 
stated that the Veteran had "a history of IV drug abuse but none 
recently."  A July 2004 VA psychiatric examination report noted 
that the Veteran acknowledged using drugs during service in the 
Panama Canal Zone and that he "continued using drugs, including 
IV cocaine and heroin, until approximately 1986, when he said he 
stopped using on his own."  Also, a July 19, 2004, clinical 
record noted that the Veteran stated that he was a former drug 
abuser.  

The VA physician opined that it was less likely as not, less than 
50 percent probability, that the Veteran's hepatitis B was the 
result of immunizations received in service.  It was more likely 
than not due to some other etiology, primarily intravenous drug 
abuse.  It was noted that the two most common risk factors for 
the development of hepatitis B in low prevalence areas were 
sexual exposure and injection drug use.  The risk of transmission 
increased with the number of years of drug use and the frequency 
of injection and sharing of equipment.  There was documentation 
and reports from the Veteran, himself, of IV drug abuse spanning 
several decades.  Given this information, and the highly unlikely 
transmission route of vaccinations, the preponderance of the 
evidence indicated another cause rather than exposure from 
immunizations during service.  

In a July 2008 correspondence with his Congressman, which was 
forwarded to VA, the Veteran stated that he had used intravenous 
drugs on only once occasion, with a clean needle, and that this 
was after his hepatitis B had been diagnosed. 

Received in September 2008 was a copy of a VA medical opinion 
concerning another Veteran, date in August 2001, addressing the 
use of Jet Injectors as being capable of transmitting blood-borne 
pathogens and finding that reasonable doubt was in favor of that 
Veteran. 

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as any form of endocrinopathy, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If 
some of these elements cannot be established, a veteran can 
instead establish continuity of symptomatology. 38 C.F.R. 
§ 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology requires a showing "(1) 
that a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

38 C.F.R. § 3.301(a) (2009) provides that: 

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated 
in line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 
31, 1990, the result of his or her abuse of alcohol or 
drugs. 

38 C.F.R. § 3.301(a) (2009); see also 38 U.S.C.A. § 105(a) (West 
2002) (disease or injury incurred during service will be deemed 
to have been incurred in the line of duty "unless such injury or 
disease was a result of the person's own willful misconduct or 
abuse of alcohol or drugs.")

Because in this case the Veteran filed his application to reopen 
his claim for service connection for hepatitis in January 2007, 
after the October 31, 1990, change in the law, service connection 
may not be granted if he now has hepatitis, to include hepatitis 
B, due to inservice abuse of IV drugs.  

It is undeniable that the inservice intravenous use of illegal 
drugs constitutes willful misconduct and that such behavior is 
not in the line of duty.  Moreover, by law and regulation, any 
disability stemming from drug abuse during service is not the 
proper subject of a grant of service connection.  

On the question of the medical nexus between the Veteran's 
current hepatitis B and other potential etiologies during his 
military service, the only supporting evidence is the Veteran's 
own belief that there is a nexus between his inservice 
inoculations with an air gun and his development of hepatitis B 
which is first shown a number of years after his military 
service.  Where, as here, the determinative issue involves 
medical causation competent medical evidence of the required 
nexus to support the claim.  The Veteran is a lay person and, so, 
is not competent to render a medical opinion as to the required 
nexus, which is essentially a medical determination.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (2007) (lay evidence is 
competent when a condition can be identified by a layperson).  
For this reason, the Board rejects the Veteran's personal opinion 
as favorable evidence of a nexus between the events in service 
and the current hepatitis B. 

The only competent medical nexus evidence consists of the two VA 
examiner's opinions.  The first opinion, in 2007, was that the 
hepatitis B was most likely due to blood transfusions or possible 
multiple sexual partners and less likely than not due to 
inservice immunizations.  This opinion did not address the matter 
of intravenous drug use.  

As to intravenous drug use, the Veteran has stated and testified 
that he used drugs only once intravenously and that this was 
after he was diagnosed as having hepatitis B.  However, these 
statements and his testimony stand in stark contrast to clinical 
histories which show that he had used illicit drugs intravenously 
from a time beginning during active service until about 1986.  
Taken alone, and not with the Veteran's statements and testimony, 
these clinical histories are consistent.  

The Board finds that the Veteran's statements and testimony, of 
having used IV drugs only once and only after he developed 
hepatitis B, are simply not credible.  For this reason, the Board 
rejects the Veteran's personal opinion as favorable evidence of a 
nexus between the events in service and the current hepatitis B.  

While at the hearing the Veteran attempted to show that the 
clinical history related at the time of the 2007 VA examination 
was incorrectly recorded by that examiner, he has not attempted 
to refute the history recorded at the time of the VA psychiatric 
examination in 2004 which noted his long history of intravenous 
drug use beginning during service and continuing until about 
1986.  That same date of 1986 was reported in an earlier private 
clinical record in 2003.  

In other words, he twice related a history of extensive drug use 
extending to 1986.  And both of these clinical histories were 
before he claimed service connection for hepatitis.  

Moreover, the history related at the hearing is not consistent 
with the multiple clinical histories recorded at times when the 
Veteran was seeking treatment.  Greater weight is given to 
histories related when seeking treatment.  Also, the Veteran has 
used intravenous drugs as recently at 1993.  

The more recent VA medical opinion in 2008 found that it was 
either the intravenous drug use or multiple sexual partners, with 
the former being most likely, that was the most probable cause of 
the Veteran's hepatitis B.  That examiner concluded, as did the 
earlier VA examiner, that the preponderance of the evidence 
indicated a source other than inservice immunizations as having 
caused the Veteran's hepatitis B.  

Also, with respect to the medical opinion which deals with a 
completely different Veteran, that abbreviated record does not 
set forth sufficient facts for the Board to conclude that the 
facts in that case bear any resemble to the facts in this case, 
other than that there was, apparently, a contention that an air 
gun (or Jet Injector) was used for inservice inoculations.  

As the Board may consider only independent medical evidence to 
support its findings, see Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), and for the reasons expressed, there is no competent 
and credible evidence favorable to the claim of service 
connection for hepatitis B, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Accordingly, service connection for hepatitis B is not warranted. 


ORDER

Entitlement to service connection for hepatitis B is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


